Citation Nr: 1700966	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  10-47 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A transcript of the Veteran's October 2014 hearing before the undersigned was reviewed along with the claims file.  

The Board previously considered and remanded this appeal in December 2014.  The issue of service connection for sleep apnea was granted by the Agency of Original Jurisdiction (AOJ) in a February 2015 decision, which reflects a full grant of the benefit sought on appeal.  That issue is no longer before the Board.


FINDINGS OF FACT

1.  For the period prior to January 7, 2009, and from January 16, 2015 forward, the evidence shows continuous hypertension medication but not diastolic blood pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic blood pressure of predominantly 100.

2.  For the period from January 7, 2009, to January 16, 2015, the evidence shows continuous hypertension medication and systolic blood pressure predominantly 160 or more.


CONCLUSIONS OF LAW

1.  For the period prior to January 7, 2009, and from January 16, 2015 forward, the criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).

2.  For the period from January 7, 2009, to January 16, 2015, the criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In April 2007 and September 2008, prior to adjudication of his claim, the RO sent the Veteran letters, providing notice that satisfied the requirements of the VCAA. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice addressed how disability ratings and effective dates are assigned.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered, including private records with blood pressure readings.  VA provided examinations for the Veteran's hypertension in May 2007, January 2009, and January 2015.  There is no indication or assertion that the examinations were inadequate.  To the contrary, the examiners provided thorough detail on diagnoses, symptoms, and impairment appropriate for ratings determinations.  Following the remand directives, the AOJ obtained the new, January 2015 examination for hypertension.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to give evidence of symptoms observable by his senses, and the Board finds him credible as his statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Hypertension is rated under the rating schedule for the cardiovascular system, 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  A compensable, 10 percent rating requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  For a 20 percent rating, the evidence must show diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  Id.  Any higher rating requires higher diastolic pressure readings.  Id.

The Board has reviewed the record and finds that the Veteran's hypertension does not meet the criteria for a compensable rating for the period prior to January 7, 2009, or from January 16, 2015.  See 38 C.F.R. § 4.104, DC 7101.

During the periods noted above, the evidence does not show that the Veteran had diastolic blood pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  The Veteran takes medication to control his hypertension.  See VA examinations, treatment, Board hearing.  The record contains blood pressure readings from VA treatment records from 2006 to 2014.  The records do not show diastolic pressure 100 or more.  Moreover, there is no showing of systolic pressure predominantly 160 or more.  During the May 2007 VA examination, the examiner took blood pressure readings of 138/88, 138/89, and 138/88.  Finally, the examiner in January 2015 recorded his blood pressure as 148/86, 144/82, and 158/94.  The examiner also found that the Veteran did not have a history of diastolic pressure predominantly 100 or more.  

During the 2015 examination, the Veteran reported his home blood pressure readings were between 120 and 140 for systolic pressure and between 80 and 90 diastolic.  Private treatment records from February and June 2015 show blood pressure as 150/92 and 140/88, respectively.  In October 2015, the Veteran submitted evidence that his primary care provider changed his blood pressure medication, but there is no indication that his blood pressure readings were higher than those of record.  During the Board hearing, he reported that his blood pressure was stable, and his reported home readings are consistent with medical records.

The Veteran's blood pressure readings taken during the January 2009 examination satisfy the criteria for a 10 percent rating.  See 38 C.F.R. § 4.104, DC 7101.  The Board is mindful of the need to consider a staged rating for changes in the disability picture during any portion of the appeal period.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, it is possible there are no other blood pressure readings close in time to the January 2009 examination and thus it is not fully possible to determine whether such readings were representative of the Veteran's disability picture.  Without any more evidence to consider, it must be concluded, affording the Veteran the benefit of the doubt, that from January 7. 2009, until January 16, 2015 (the date of the next VA examination, showing systolic readings consistently below 160) that the criteria for a 10 percent evaluation were met.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria consider blood pressure readings, required medication, and associated symptoms.  The Veteran has not reported any symptoms associated with his disability not considered by the criteria, and the rating code is sufficient to rate his disability picture.  Following Mittleider, there are no symptoms that have not been considered in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the first step of Thun was not satisfied, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.



ORDER

Prior to January 7, 2009, and from January 16, 2015, a compensable rating for hypertension is denied.

From January 7, 2009, to January 16, 2015, a 10 percent rating for hypertension is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


